Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1 and 6-18 filed on May 31, 2022 have been fully considered but the arguments rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 11,061,234 B1) in view of Yang et al. (US 20160370462 A1). 

Regarding claim 1,  Zhu discloses a time-of-flight (ToF) depth sensor apparatus,  comprising: an emitter comprising a plurality of emission sources (Figs. 2-3, col. 6, lines 42-43:The emitter array 335 is configured to emit one or more optical beams (controlled emission angles of light) 345), each emission source configured to emit a signal towards a different portion of a scene (col. 7, lines 6-15: operation of each pixel in the emitter array 335 can be individually controlled based in part on the emission instructions from the controller 325 for emitting the one or more optical beams 345…By changing patterns of the emitted optical beams 345 different areas of a field-of-view can be illuminated), which emitter is controllable to adjust at least one of an intensity and a modulation frequency of the signal output from the emitter (col. 7, lines 35-40: in each active row of the emitter array 335, an intensity of each optical beam 345 emitted from each pixel in that active row can be set to a value between 0 and 100% of a defined maximum intensity value, which may be controlled by, e.g., emission instructions from the controller 325); at least one signal sensor (col. 8, line 65 to col. 9, line 27: The imaging device 320 captures one or more images of the one or more objects in the local area 330 by capturing at least a portion of the reflected light 360),  and a controller configured to receive context information about the scene for depth capture by the time-of-flight depth sensor and to adjust at least one of the intensity and modulation frequency of a signal output by each emission source of the plurality of emission sources separately, in dependence on the context information (col. 11, lines 45-63: the controller 325 may be configured to determine the depth information based on time-of-flight information and/or information about a pattern of the reflected structured light 360 … the controller 325 may dynamically adjust (e.g., based in part on the emission instructions) brightness of the one or more optical beams 345 emitted from the emitter array 335, based on the determined depth information. In one embodiment, the controller 325 may dynamically adjust a brightness per pixel in the emitter array 335, based on the determined depth information).
Zhu discloses  a controller 325 controls an intensity of each optical beam 345 emitted from each pixel in the emitter array 335, based in part on the emission instructions, and  obtaining information about reflectivity of one or more objects in the local area (Zhu: col. 10, lines 30-49), however, is silent regarding the signal sensor configured to detect an intensity of the signal from the emitter that has been reflected by the scene.
Yang discloses the signal sensor configured to detect an intensity of the signal from the emitter that has been reflected by the scene (¶0003: a capturing of reflected light intensity data using the time-of-flight sensor during the at least one sequential illumination. The method further comprises processing and/or facilitating a processing of the reflected light intensity data to determine at least one depth).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu by utilizing the signal sensor configured to detect an intensity of the signal from the emitter that has been reflected by the scene, as taught by Yang, for acquiring a depth of an object (Yang: abstract). 

Regarding claim 6, Zhu discloses  an apparatus according to claim 1, further comprising at least one context sensor, wherein the at least one context sensor comprises at least one of: an accelerometer, an image-sensing component, and a location-sensing component (imaging device 320), and wherein the controller is configured to receive a signal from the context sensor and to adjust at least one of the intensity and frequency of light output by the emitter in dependence upon the signal received from the context sensor (col. 11, lines 45-63: the controller 325 may be configured to determine the depth information based on time-of-flight information and/or information about a pattern of the reflected structured light 360 … the controller 325 may dynamically adjust (e.g., based in part on the emission instructions) brightness of the one or more optical beams 345 emitted from the emitter array 335, based on the determined depth information. In one embodiment, the controller 325 may dynamically adjust a brightness per pixel in the emitter array 335, based on the determined depth information).
Regarding claim 9, Zhu discloses an apparatus according to claim 1, wherein the at least one signal sensor comprises a plurality of signal sensors configured to detect signals from the emitter that have been reflected by the scene (col. 9, lines 2-15: the imaging device 320 includes a two-dimensional detector pixel array for capturing at least the portion of the reflected light 360).

Regarding claim 13, Zhu discloses a method for measuring depth using a Time-of- Flight (ToF) depth sensor, the method comprising: receiving context information about a scene for depth capture by the time-of-flight depth sensor (col. 11, lines 45-63: the controller 325 may be configured to determine the depth information based on time-of-flight information and/or information about a pattern of the reflected structured light 360); adjusting separately, in dependence on the received context information, a modulation frequency or intensity of a signal to be output by each emission source of a plurality of emission sources that form at least one emitter (col. 11, lines 45-63:  the controller 325 may dynamically adjust (e.g., based in part on the emission instructions) brightness of the one or more optical beams 345 emitted from the emitter array 335, based on the determined depth information. In one embodiment, the controller 325 may dynamically adjust a brightness per pixel in the emitter array 335, based on the determined depth information); emitting a plurality of signals towards the scene using the at least one emitter (Figs. 2-3, col. 6, lines 42-43, col. 8, lines 47-49:The projection assembly 315 projects the one or more optical beams 350 as illumination light 355 into the local area 330), each emission source of the plurality of emission sources directing a signal of the plurality of signals to a different portion of the scene (col. 7, lines 6-15: operation of each pixel in the emitter array 335 can be individually controlled based in part on the emission instructions from the controller 325 for emitting the one or more optical beams 345…By changing patterns of the emitted optical beams 345 different areas of a field-of-view can be illuminated) with the adjusted intensity or modulation frequency of output signal (col. 7, lines 35-40: in each active row of the emitter array 335, an intensity of each optical beam 345 emitted from each pixel in that active row can be set to a value between 0 and 100% of a defined maximum intensity value, which may be controlled by, e.g., emission instructions from the controller 325).

Zhu discloses a controller 325 controls an intensity of each optical beam 345 emitted from each pixel in the emitter array 335, based in part on the emission instructions, and  obtaining information about reflectivity of one or more objects in the local area (Zhu: col. 10, lines 30-49), however, is silent regarding detecting, using at least one signal sensor, the intensity of light from the emitter that has been reflected by the scene; and calculating at least one depth measurement based on the measured intensity of the detected signal that has been reflected by the scene.
Yang  discloses detecting, using at least one signal sensor, the intensity of light from the emitter that has been reflected by the scene; and calculating at least one depth measurement based on the measured intensity of the detected signal that has been reflected by the scene (¶0003: a capturing of reflected light intensity data using the time-of-flight sensor during the at least one sequential illumination. The method further comprises processing and/or facilitating a processing of the reflected light intensity data to determine at least one depth).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu by utilizing using at least one signal sensor, the intensity of light from the emitter that has been reflected by the scene; and calculating at least one depth measurement based on the measured intensity of the detected signal that has been reflected by the scene, as taught by Yang, for acquiring a depth of an object (Yang: abstract). 
Regarding claim 18, claim 18 is drawn to a non-transitory computer readable storage medium claim and recites limitation analogous to claim 13. Thus, claim 18 is rejected due to similar reasons set forth above with respect claim 13. 
Claim(s) 7, 8, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 11,061,234 B1) in view of Yang et al. (US 20160370462 A1) as applied to claim 6, and further in view of Lee (US 9,398,287 B2).
Regarding claim 7, Zhu in view of Yang does not explicitly disclose wherein the context sensor is an accelerometer and the controller is configured to control the emitter to increase the modulation frequency in response to a detection of movement by the accelerometer.
However, Lee discloses wherein the context sensor is an accelerometer and the controller is configured to control the emitter to increase the modulation frequency in response to a detection of movement by the accelerometer (col. 25, lines 52-61, col. 31, lines 21-26: processor 802 monitors the accelerometer 824 to determine whether the electronic device 100 is in motion… If in motion, at block 1114 the 2D processor 802 may increase the depth image capture rate (and correspondingly increase the frequency of modulated light projections) from the default rate).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu in view of Yang by utilizing wherein the context sensor is an accelerometer and the controller is configured to control the emitter to increase the modulation frequency in response to a detection of movement by the accelerometer, as taught by Lee, for accurately capture depth data (Lee: col. 22, lines 52-61). 
Regarding claim 8, Zhu in view of Yang does not explicitly disclose wherein the context sensor is an image-sensing component and the controller is configured to increase the modulation frequency in response to a detection of movement in the scene.  
However, Lee discloses wherein the context sensor is an image-sensing component and the controller is configured to increase the modulation frequency in response to a detection of movement in the scene (col. 31, lines 26-34: the electronic device further includes a second imaging camera to capture images of an environment of the electronic device, and the at least one trigger event includes detecting motion above a threshold from the captured images. The controller can to increase at least one of the frequency, the intensity, and the duration of the modulated light pattern projected responsive to detecting the motion above the threshold). The motivation statement set forth above with respect to claim 7 applies here. 

Regarding claim 10, Zhu discloses an apparatus according to claim 1, wherein the time-of-flight sensor apparatus comprises a single signal sensor having a plurality of detectors ( col. 9, lines 2-15: the imaging device 320 includes a two-dimensional detector pixel array for capturing at least the portion of the reflected light 360).
Zhu in view of Yang does not explicitly disclose  plurality of detectors are grouped across the surface of the sensor into tiles of detectors, wherein the time- of-flight sensor is configured to read out data from the sensor on a tile-by-tile basis.
However, Lee discloses  plurality of detectors are grouped across the surface of the sensor into tiles of detectors, wherein the time- of-flight sensor is configured to read out data from the sensor on a tile-by-tile basis (col. 8, line 62 to col. 9, line 3, col. 10, lines 18-30:  In a CMOS-based implementation, the image sensor may include a rolling shutter sensor whereby a group of one or more rows of pixel sensors of the image sensor is read out while all other rows on the sensor continue to be exposed). The motivation statement set forth above with respect to claim 7 applies here. 

Regarding claim 14, Zhu in view of Yang and Lee discloses a method according to claim 13. Lee further discloses  wherein the context information comprises information regarding content of the scene received from an image-sensing component and comprising the step of, in response to determining that a change between successive images captured by the image-sensing device is greater than a threshold value, performing the steps of emitting a signal towards the scene, detecting the intensity of signal that has been reflected by the scene, and determining at least one depth measurement (col. 30, lines 39-47, col. 31, lines 27-34: an electronic device includes a depth sensor including a modulated light projector to project a modulated light pattern and a first imaging camera to capture a reflection of the modulated light pattern…the electronic device further includes a second imaging camera to capture images of an environment of the electronic device, and the at least one trigger event includes detecting motion above a threshold from the captured images. The controller can to increase at least one of the frequency, the intensity, and the duration of the modulated light pattern projected responsive to detecting the motion above the threshold). The motivation statement set forth above with respect to claim 7 applies here. 

Regarding claim 15, claim 15 is a method claim and recites the limitation analogues to claim 10. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 10. 

Claim(s) 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 11,061,234 B1) in view of Yang et al. (US 20160370462 A1) and  Lee (US 9,398,287 B2) as applied to claim 10, and further in view of Calder et al. (Pub. No. US 2020/0217965 A1). 
Regarding claim 11, Zhu in view of Yang and Lee discloses an apparatus according to claim 10. Lee further discloses  time-of-flight sensor apparatus is configured to wherein the  pixel values read out from the sensor on a tile-by-tile basis  (col. 8, line 62 to col. 9, line 3, col. 10, lines 18-30:  In a CMOS-based implementation, the image sensor may include a rolling shutter sensor whereby a group of one or more rows of pixel sensors of the image sensor is read out while all other rows on the sensor continue to be exposed), however, Zhu in view of Yang and Lee is silent regarding compress pixel values read out from the sensor on a tile-by-tile basis. 
However, Calder discloses  wherein the time-of-flight sensor apparatus is configured to compress pixel values read out from the sensor on a tile-by-tile basis (¶0115, data compression schemes can be used in conjunction with one or more of the embodiments described herein, in order to reduce the number of bits read out from the chip responsive to one or more readout signals).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu in view of Yang and Lee by utilizing  apparatus is configured to compress pixel values read out from the sensor on a tile-by-tile basis, as taught by Calder, for reducing a data throughput (Calder: ¶0115). 
Regarding claim 16, claim 16 is drawn to a method claim and recites the limitation analogous to claim 11. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 11.
Regarding claim 17, Zhu in view of Yang, Lee and Calder discloses a method according to claim 16. Lee further discloses calculating depth values for pixels based on pixel values of a plurality of readouts of the signal sensor, wherein the method comprises: obtaining a plurality of tiles of data read out from the same tile of detectors at different times (col. 8, 62 to col. 9, line 3: the imaging cameras 114, 116, and 118, respectively, can be implemented as charge coupled device (CCD)-based sensors, complementary metal-oxide-semiconductor (CMOS) active pixel sensors, and the like. In a CMOS-based implementation, the image sensor may include a rolling shutter sensor whereby a group of one or more rows of pixel sensors of the image sensor is read out while all other rows on the sensor continue to be exposed), and calculating the depth values using the obtained plurality of tiles of data (col. 10, lines 4-23: both of the forward-facing imaging cameras 114 and 116 can be used to capture the reflection of the projected modulated light pattern 500 and multiview image analysis can be performed on the parallel captured depth imagery to determine the depths of objects in the local environment). The motivation statement set forth above with respect to claim 7 applies here. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 11,061,234 B1) in view of Yang et al. (US 20160370462 A1), Lee (US 9,398,287 B2) and Calder et al. (Pub. No. US 2020/0217965 A1) as applied to claim 11, and further in view of Cardei (Pub. No. US 2017/0024894 A1). 
Regarding claim 12, Zhu in view of Yang, Lee and Calder discloses an apparatus according to claim 11. Lee further discloses wherein the time-of-flight sensor apparatus is configured to calculate depth values based on a plurality of readouts from the signal sensor, each readout occurring at a different time (col. 8, 62 to col. 9, line 3:  the imaging cameras 114, 116, and 118, respectively, can be implemented as charge coupled device (CCD)-based sensors, complementary metal-oxide-semiconductor (CMOS) active pixel sensors, and the like. In a CMOS-based implementation, the image sensor may include a rolling shutter sensor whereby a group of one or more rows of pixel sensors of the image sensor is read out while all other rows on the sensor continue to be exposed), however, Zhu in view of Yang, Lee and Calder is silent regarding wherein the calculation of depth values is performed on a tile-by-tile basis.  
Cardei discloses wherein the calculation of depth values is performed on a tile-by-tile basis (abstract, ¶0026, Fig. 2, plurality of depth calculation units are able to calculate multiple depth values for the different locations of the pixel array from respective response signals from different groups of pixels in the pixel array).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu in view of Yang, Lee and Calder by utilizing wherein the calculation of depth values is performed on a tile-by-tile basis, as taught by Cardei, for increasing the resolution of a time of flight pixel array (Cardei: ¶0001).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488